Citation Nr: 0025367	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  99-12 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for dyshydrotic eczema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania that denied the veteran's claim of 
entitlement to service connection for dyshydrotic eczema.  A 
notice of disagreement was received in March 1999.  A 
statement of the case was issued in April 1999.  A 
substantive appeal was received from the veteran in May 1999. 


FINDINGS OF FACT

The evidence sufficiently demonstrates that the veteran has 
dyshydrotic eczema attributable to service.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, his dyshydrotic eczema resulted from his service on 
active duty.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.304 (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that service 
connection for dyshydrotic eczema is warranted.  The Board 
finds that the veteran has submitted evidence that is 
sufficient to justify a belief that this claim is well 
grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  With respect to this claim, all relevant evidence 
has been fully developed and, therefore, the VA's duty to 
assist the veteran has been satisfied.  Id.

The Board notes that the veteran's service medical records 
(SMRs) are missing from the claims folder.  Although efforts 
have been made by VA to obtain the veteran's complete SMRs, 
the National Personnel Records Center (NPRC), in response to 
VA requests, reported that the records may have been 
destroyed in the 1973 NPRC fire.  NPRC could not confirm the 
existence of such records; only the fact that if they had 
been stored at the Records Center, they would have been 
stored in an area damaged by the fire.  The Board realizes in 
cases such as these, VA has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board's analysis of this veteran's 
claim was undertaken with this duty in mind.

The evidence of record includes a morning report, which 
indicates that the veteran was assigned to a particular unit 
in Korea in July 1957.  There was no indication in this 
report that the veteran was hospitalized or on sick call in 
July 1957.  Also of record are the veteran's personal 
statements indicating that he suffered from a foot condition 
while in Korea, for which he was medically ordered to wear 
low quarter shoes.  The veteran has also indicated that he 
was treated after he left Korea, and up until the time of his 
discharge, he was treated at Fort Gordon Army Hospital.  The 
veteran further indicated that he was treated after his 
discharge by his family doctors, who are now all dead.

The veteran has submitted a letter, dated February 1999, from 
a retired Warrant Officer, with whom the veteran served.  
That letter indicated that the officer recalled that the 
veteran showed him a medical report that indicated that the 
veteran could not wear boots.  The officer did not recall the 
reason that the veteran could not wear boots.

Also of record is a letter from the veteran's brother, dated 
April 1999, indicating that he recalls that after his brother 
came home from Korea, he had problems with his feet being 
sore.

The report of the VA examination, dated July 1998, indicates 
that the veteran had small dark blisters on his insteps and 
the tips of his toes on both feet.  The examiner found 
fissuring, peeling, and oozing, but with normal nails.  The 
examiner diagnosed dyshydrotic eczema.  The examiner 
indicated that this condition is chronic, of unknown origin, 
and not curable.  The examiner also noted that it was often, 
if not usually, misdiagnosed in the military as some kind of 
foot fungus.

Noting again the O'Hare decision and resolving all doubt in 
the veteran's favor, the Board finds that service connection 
is warranted for dyshydrotic eczema.  The Board finds the 
statements of the veteran, his brother, and a warrant officer 
to be credible as to the issue of whether the veteran 
acquired this condition in service.  The VA examiner in the 
July 1998 examination report clearly indicated that the 
veteran suffered from a chronic condition.


ORDER

Entitlement to service connection for dyshydrotic eczema is 
granted.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

